DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
The phrase “one adhesive likewise” in line 7 of claim 1 and line 7 of claim 15 should be changed to the term “adhesive”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “sheetlike” in line 5 of claim 1, line 7 of claim 1, line 8 of claim 1, line 2 of claim 5, line 3 of claim 5, line 2 of claim 7, line 4 of claim 9, line 7 of claim 9, line 2 of claim 10, line 3 of claim 11, line 4 of claim 11, line 2 of claim 12, line 2 of claim 13, line 6 of claim 15, line 7 of claim 15 and line 8 of claim 15 is a relative term which renders the claim indefinite.  The term “sheetlike” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is advised changing the term “sheetlike” to the phrase “sheet of”.

Claims 1, 5, 7, 9-13 and 15 recite the limitation “sheetlike textile” in line 7 of claim 1, line 8 of claim 1, line 2 of claim 5, line 3 of claim 5, line 2 of claim 7, line 4 of claim 9, line 7 of claim 9, line 2 of claim 10, line 3 of claim 11, line 4 of claim 11, line 2 of claim 12, line 2 of claim 13, line 7 of claim 15 and line 8 of claim 15. There is insufficient antecedent basis for this limitation in the claim.

Claims 6 recites the limitation “the bodywork” in lines 2-3 of claim 6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howe et al (US 2012/1093939).

Regarding claim 1, Howe discloses a motor vehicle structure comprising (Abstract) comprising a base body (paragraph [0025]), a matrix resin in a fiber composite (paragraph [0012]), wherein the fiber composite comprises at least one layer of fiber material and matrix resin (paragraphs [0024] and [0027]), wherein a layer of the matrix resin is applied beforehand as an intermediate layer between the base body and the fiber composite (paragraph [0012]), wherein the fiber composite is a stack of at least one layer of fiber material and a layer of one other material (paragraph [0023]), matrix resin applied to the stack at a side which is joined to the base body (paragraph [0025]), a non-woven placed on the matrix resin to prevent contamination and dripping of the matrix resin (paragraph [0025]), molding the stack onto the base body causing matrix resin to diffuse through the non-woven and connect with the base body (paragraph [0025]).


Regarding claim 2, Howe discloses the motor vehicle structure comprising the matrix resin being an epoxy matrix resin (paragraph [0027]).
The epoxy matrix resin reads on the claimed epoxy matrix resin.

Regarding claim 3, in regard to the adhesive after curing having a modulus of elasticity of at least 100 MPa, given that the matrix resin is an epoxy matrix resin (paragraph [0027]) which is one of Applicant’s preferred materials for the epoxy resin as claimed in claim 2, it is clear that the epoxy matric rein would inherently have after curing a modulus of elasticity of at least 100 MPa.

Regarding claim 4, Howe discloses the motor vehicle structure comprising (Abstract) a layer of the matrix resin is applied beforehand as an intermediate layer between the base body and the fiber composite (paragraph [0012]).


Regarding claim 5, Howe discloses the motor vehicle structure comprising the fiber composite comprising carbon fibers, glass fibers or basalt fibers (paragraph [0027]).
The fiber composite reads on the claimed single sheet of textile.

Regarding claim 6, Howe discloses the motor vehicle structure being constructed to form an A-pillar, B-pillar, side rail, bumper, tie rod and roof section of a motor vehicle (paragraph [0022]).
The motor vehicle structure being constructed to form an A-pillar, B-pillar, side rail, bumper, tie rod and roof section of a motor vehicle reads on the claimed element being a section of bodywork.

Regarding claim 7, Howe discloses the motor vehicle structure comprising a non-woven placed on the matrix resin to prevent contamination and dripping of the matrix resin (paragraph [0025]).
The non-woven placed on the matrix resin to prevent contamination and dripping of the matrix resin reads on the claimed single sheet of textile being a nonwoven scrim.



Regarding claims 9 and 15, Howe discloses a method comprising preparing a stack upon which a matrix resin is applied (paragraph [0025]), wherein the stack is a prepreg material (paragraph [0025]), wherein the matrix resin is applied on a side of the stack to be joined to a base body (paragraph [0025]), placing a non-woven on the matrix resin film to prevent contamination of the matrix resin (paragraph [0025]), molding the stack to the base body such that the matrix resin connects with the base body (paragraph [0025]), curing of the matrix resin (paragraph [0012]) and wherein the motor vehicle structure comprising (Abstract) comprising a base body (paragraph [0025]), a matrix resin in a fiber composite (paragraph [0012]), wherein the fiber composite comprises at least one layer of fiber material and matrix resin (paragraphs [0024] and [0027]), wherein a layer of the matrix resin is applied beforehand as an intermediate layer between the base body and the fiber composite (paragraph [0012]), wherein the fiber composite is a stack of at least one layer of fiber material and a layer of one other material (paragraph [0023]), matrix resin applied to the stack at a side which is joined to the base body (paragraph [0025]), a non-woven placed on the matrix resin to prevent contamination and dripping of the matrix resin (paragraph [0025]), molding the stack onto the base body causing matrix resin to diffuse through the non-woven and connect with the base body (paragraph [0025]).


Regarding claims 10 and 11, Howe discloses the method comprising disposing a fiber composite comprises at least one layer of fiber material and matrix resin (paragraphs [0024] and [0027]) and wherein the fiber composite is a stack impregnated with matrix resin (paragraph [0029]).
The disposing of the stack impregnated with matrix resin with the fiber composite comprising a fiber material reads on the claimed adhesive and textile disposed on the element in one step as claimed in claim 10. The impregnating of the stack with matrix resin with the fiber composite comprising a fiber material reads on the claimed 

Regarding claim 12, Howe discloses the method comprising a non-woven placed on the matrix resin to prevent contamination and dripping of the matrix resin (paragraph [0025]).
The non-woven placed on the matrix resin to prevent contamination and dripping of the matrix resin reads on the claimed single sheet of textile being a nonwoven scrim.

Regarding claim 13, Howe discloses the method comprising (Abstract) a layer of the matrix resin is applied beforehand as an intermediate layer between the base body and the fiber composite (paragraph [0012]).
The applying of a layer of the matrix resin beforehand as an intermediate layer between the base body and the fiber composite reads on the claimed adhesive disposed on the element before the single sheet of textile is disposed on the element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Howe et al (US 2012/0193939) in view of Welich et al (US 5,437,919).

Howe is relied upon as described above.

Regarding claim 14, Howe does not appear to explicitly disclose the motor vehicle structure comprising the adhesive being disposed on the element by spraying.

However, Welich discloses a lining part for a motor vehicle comprising adhesive layers comprising epoxy and being sprayed (col. 2, lines 18-24).

Howe and Welich are analogous art because they are from the same field of motor vehicle parts. Howe is drawn to a motor vehicle structure (see Abstract of Howe). Welich is drawn to a lining part for motor vehicles (see col. 1, lines 48-51 of Welich).

It would have been obvious to one of ordinary skill in the art having the teachings of Howe and Welich before him or her, to modify the motor vehicle structure of Howe to include the spraying of epoxy resin adhesive of Welich for the matrix resin of Howe to include the spraying of epoxy resin adhesive of Welich for the matrix resin of Howe because having the required spraying of adhesive provides the desired saturation of layers (col. 2, lines 18-24 of Welich).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.